Case 5:10-cr-50022-TLB Document 142            Filed 05/12/20 Page 1 of 1 PageID #: 617




                      IN THE UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF ARKANSAS
                              FAYETTEVILLE DIVISION

UNITED STATES OF AMERICA                                                        PLAINTIFF

v.                           CASE NO. 5:10-CR-50022-002

CHELSEA MAHONE                                                               DEFENDANT

                                          ORDER

       Now pending before the Court is the Report and Recommendation (Doc. 141) of

Chief United States Magistrate Judge Erin L. Wiedemann, filed on April 24, 2020. The

time to object has now passed, and no objections were filed.

       Accordingly, IT IS ORDERED that the Report and Recommendation (Doc. 141) is

ADOPTED IN ITS ENTIRETY, and Defendant’s Motion for Relief Under the First Step Act

and for Reinstatement of Federal Benefits. (Doc. 137) is DENIED IN PART AND FOUND

AS MOOT IN PART. Specifically, the request for relief under the First Step Act is denied

for failing to exhaust administrative remedies with the Bureau of Prisons; and the request

for reinstatement of federal benefits is moot because Defendant’s period of ineligibility for

federal benefits has now expired.

       IT IS SO ORDERED on this 12th day of May, 2020.



                                          /s/ Timothy L. Brooks
                                          TIMOTHY L. BROOKS
                                          UNITED STATES DISTRICT JUDGE
